Title: From Thomas Jefferson to George Washington, 22 January 1783
From: Jefferson, Thomas
To: Washington, George


        
          Sir
          Philadelphia Jan. 22. 1783.
        
        Having lately received a call from Congress to pass the Atlantic in the character of one of their ministers for negotiating peace, I cannot leave the Continent without separating myself for a moment from the general gratitude of my country to offer my individual tribute to your Excellency for all you have suffered and all you have effected for us. Were I to indulge myself in those warm effusions which this subject for ever prompts, they would wear an appearance of adulation very foreign to my nature: for such is become the prostitution of language that sincerity has no longer distinct terms in which to express her own truths. Should you give me occasion, during the short mission on which I go, to render you any service beyond the water, I shall for a proof of my gratitude appeal from language to the zeal with which I shall embrace it. The negotiations to which I am joined may perhaps be protracted beyond our present expectation; in which case, tho’ I know you must receive much better intelligence from the gentlemen whose residence  there has brought them into a more intimate acquaintance with the characters and views of the European courts, yet I shall certainly presume to add my mite, should it only serve to convince you of the warmth of those sentiments of respect & esteem with which I have the honor to be your Excellency’s most obedient & most humble servt.,
        
          Th: Jefferson
        
      